EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Yacura on October 15, 2021.

The application has been amended as follows: 

In the Claims
17. The downhole gravel packing apparatus according to claim 15, wherein  the base pipe arranged concentrically with the tubular sleeve; wherein the orifice is located in the base pipe; the fluid reactant arrangement comprises a snap ring and dissolvable support arranged in an interface between the base pipe and the tubular sleeve to prevent relative movement of the tubular sleeve and the base pipe when the control valve is in the first configuration; and the snap ring is arranged such that, when the dissolvable support dissolves in the first fluid, the snap ring moves such that it is no longer preventing relative movement of the base pipe and tubular sleeve.

19. The downhole gravel packing apparatus according to claim 15, wherein  the base pipe arranged concentrically with the tubular sleeve; wherein the orifice is located in the base pipe; the fluid reactant arrangement comprises a snap ring and a swellable ring arranged in an interface between the base pipe and the tubular sleeve to prevent relative movement of the 

31. The method according to claim 27, wherein the flow control member is a tubular sleeve and the orifice is in the base pipe arranged concentrically with the tubular sleeve; the fluid reactant arrangement comprises a snap ring and a dissolvable support and prevents relative movement of the tubular sleeve and the base pipe when the control valve is in a first configuration; wherein when the fluid reactant arrangement is exposed to a first fluid, the dissolvable support dissolves and the snap ring moves out of a blocking position such that it is no longer preventing relative movement of the base pipe and tubular sleeve.

33. The method according to claim 27, wherein the flow control member is a tubular sleeve and the orifice is in the base pipe arranged concentrically with the tubular sleeve; the fluid reactant arrangement comprises a snap ring and a swellable ring and prevents relative movement of the tubular sleeve and the base pipe when the control valve is in a first configuration; wherein when the fluid reactant arrangement is exposed to a first fluid, the swellable ring swells and moves the snap ring out of a blocking position such that it is no longer preventing relative movement of the base pipe and tubular sleeve.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a downhole gravel packing apparatus and method.  The downhole gravel packing apparatus and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676